Citation Nr: 0031419	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND


The veteran had active duty from October 1974 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan, which denied the veteran entitlement to an 
evaluation in excess of 30 percent for schizophrenia.  

This case was previously before the Board in October 1996.  
It was remanded at that time in order to obtain additional 
treatment records, and to afford the veteran a VA psychiatric 
examination.  

The case was returned to the Board in June 1998, at which 
time it was noted that the veteran had failed to report for 
his scheduled VA psychiatric examination.  However, it was 
further noted that there was some question as to whether or 
not the veteran had received adequate notice of the 
examination, as a copy of the notification letter was not 
contained in the claims folder.  The representative requested 
that the case be remanded to the RO in order for the veteran 
to be rescheduled for the psychiatric examination, and to be 
provided with a notification letter that fully explained the 
importance of the examination to his claim.  There was also 
an indication that the veteran's local representative had not 
been afforded an opportunity to submit a statement.  Finally, 
the Board noted that the regulations governing the evaluation 
of schizophrenia had been amended during the course of the 
veteran's appeal, and that in order to ensure full compliance 
with due process requirements, the RO needed an opportunity 
to consider the veteran's claim under both the old and new 
regulations.  Therefore, the veteran's case was again 
remanded to the RO.  

The development ordered by the June 1998 remand included a 
request for the RO to contact the veteran for assistance in 
obtaining additional medical records.  Then, the veteran was 
to be scheduled for an additional VA psychiatric examination.  
The notification letter was to explain that failure to report 
might result in the denial of the claim.  A copy of this 
letter was to be placed in the claims folder.  The RO was to 
then consider the veteran's claim on the basis of both the 
old and new regulations.  Finally, if the claim remained 
denied, the veteran's representative was to be given an 
opportunity to submit a statement before the case was 
returned to the Board.  

A review of the record indicates that most of the development 
requested by the June 1998 remand has been accomplished by 
the RO.  The veteran has been contacted and asked to provide 
additional evidence.  He has also been scheduled for an 
additional VA psychiatric examination, but he failed to 
report.  The RO has considered the veteran's claim on the 
basis of both the old and new regulations, and a copy of the 
new regulations were included in the September 1999 
supplemental statement of the case.  The veteran's local 
representation has submitted a statement in support of the 
veteran's claim.  However, one vital request has not yet been 
completed.  A copy of the letter of notification for the 
scheduled VA examinations is not contained in the claims 
folder.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, as failure to 
report for a scheduled VA examination may provide grounds for 
denial of a claim for a higher evaluation, the Board notes 
that it is important to document that the veteran was 
provided with notification of the examination.  The Board 
further notes that as there is some indication that at least 
one of the veteran's notification letters may have been 
mailed to an incorrect address, documenting that the veteran 
received notification is of special import in this case.  

Therefore, to ensure full compliance with due process 
requirements, the case must again be REMANDED to the RO for 
the following development:

1.  The RO MUST obtain copies of the 
letter or letters that were mailed to the 
veteran to notify him of the VA 
examinations that were scheduled 
following the June 1998 remand and 
associate them with the claims folder.  
The RO MUST also verify that at least one 
of these letters was mailed to the 
veteran's correct address.  Documentation 
of the veteran's current address should 
also be placed within the claims folder.  
If the correct address is unknown, this 
should be noted in the claims folder.

2.  If the RO is unable to either: 1) 
obtain copies of the previous 
notification letter(s), or 2) determines 
that the notification letter(s) that were 
mailed to the veteran were sent to an 
incorrect address, than it becomes 
necessary for the RO to schedule the 
veteran for an additional VA psychiatric 
examination to determine the nature and 
extent of all current psychiatric 
disabilities.  Prior to the examination, 
the veteran should receive ample notice 
of the time and date of the examination, 
and should be informed that failure to 
report for the examination may result in 
the denial of his claim.  At the 
examination, the claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  
The examiner should identify all 
psychiatric disabilities, and address 
their affect on the veteran's social and 
industrial adaptability.  The examiner 
should be asked to provide the veteran's 
current numerical score on the Global 
Assessment of Functioning (GAF) scale, as 
contained in the American Psychiatric 
Association: Diagnostic and Statistical 
Manual for Mental Disorders, Fourth 
edition (DSM-IV).  An explanation as to 
the meaning of this score should be 
provided.  The examiner is specifically 
requested to provide an opinion 
distinguishing symptoms caused by the 
veteran's service connected schizophrenia 
from symptoms caused by his substance 
abuse.  If substance abuse is a 
manifestation of the service connected 
schizophrenia, it should be so indicated. 
The examiner should provide the bases for 
his opinions.

3.  If it becomes necessary to schedule 
the veteran for an additional VA 
psychiatric examination, then a copy of 
the notification letter MUST be placed in 
the claims folder.  It MUST to the extent 
that it is possible be verified that the 
letter was mailed to the veteran's 
correct address.  The letter MUST explain 
to the veteran that failure to report for 
the examination may result in the denial 
of his claim.

4. After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue on appeal.  The RO should consider 
the veteran's claim on the basis of the 
regulations in effect both before and 
after November 7, 1996, and apply the 
version that is most favorable to him.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
If the veteran fails to report for any 
additional examination that may be 
scheduled as a result of this remand, the 
supplemental statement of the case must 
include the provisions of 38 C.F.R. 
§ 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 2 -


